Title: Draft of a Proclamation by George Washington, [1 January 1795]
From: Hamilton, Alexander,Washington, George
To: 


[Philadelphia, January 1, 1795]
Proclamation
By George Washington President of the UStates
Amidst the calamities which afflict so many other nations [and trouble the sources of individual quiet security and happiness,] the present condition of the UStates affords much matter of consolation and satisfaction. Our exemption hitherto from the evils of foreign war, an increasing prospect of the continuance of that precious exemption—the great degree of internal tranquillity we have enjoyed, the recent confirmation of that tranquillity by the suppression of an insurrection which so wantonly threatened it—the happy course of our public affairs in general—the unexampled prosperity of all classes of our citizens—are circumstances which peculiarly mark our situation with [peculiar] indications of the Divine beneficence towards us. In such a state of things it becomes us in an especial manner as a People, with devout reverence and affectionate gratitude to bow down before the Majesty of the Almighty to acknowlege our numerous obligations to him & to implore under a deep sense of his past goodness a continuance and confirmation of the blessings we experience.
Deeply penetrated with this sentiment I George Washington President of the Ustates do recommend to all religious societies and denominations and to all persons whomsoever within the U States to set apart and observe Thursday the 19th day of Feby next as a day of public thanksgiving and prayer and on that day to meet together & render their sincere and hearty thanks to the Great Ruler of Nations, for the manifold and signal mercies which distinguish our lot as a Nation; particularly for the possession of Constitutions of Government which unite & by their union establish Liberty with Order for the preservation of our peace foreign and domestic, for the seasonable check which has been given to a spirit of disorder in the suppression of the late Insurrection, and generally for the prosperous course of our affairs public and private; and at the same time humbly and fervently to beseech the kind Author of these blessings graciously to prolong them to us—to imprint on our hearts a deep and solemn sense of our obligations to him for them—to teach us rightly to estimate their immense value—to preserve us from the wantonness of prosperity, from jeopardizing the advantages we enjoy by culpable or delusive projects—to dispose us to merit the continuance of his favours, by not abusing them, by our gratitude for them, and by a correspondent conduct as citizens and as men to render this country more & more a secure & propitious asylum for the unfortunate of other countries—to diffuse among us true & useful knowlege to diffuse and establish habits of sobriety, order, morality and Piety and finally to impart all the blessings we possess or ask for ourselves to the whole family of Mankind, that so Men may be happy & God glorified throughout the Earth.
Done etc.
